 

Exhibit 10.01

 

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (the “Second Amendment”) to Loan and Security Agreement,
dated as of October 28, 2014 (the “Effective Date”), is hereby entered into by
and between Hercules Technology III, L.P. (“Lender”), and Neuralstem, Inc., a
Delaware corporation (the “Borrower”). Either of the parties named above may be
referred to herein as a (“Party”) and collectively, as the (“Parties.”) Any
terms not specifically defined herein shall have the definition ascribed to them
in the Loan Agreement and Warrant, as defined below.

 

RECITALS

 

A.          Whereas, Lender and Borrower have entered into that certain Loan and
Security Agreement dated March 22, 2013 (as amended by that certain
Acknowledgment, Waiver and Modification Agreement dated June 18, 2013,
collectively, the “Loan Agreement”);

 

B.           Whereas the Parties desire to refinance the Term Loan described in
the Loan Agreement; and

 

C.           Whereas, the Parties desire to amend the Loan Agreement in
accordance with the terms of this Second Amendment. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Loan Agreement.

 

AGREEMENT

 

NOW, THEREFORE, the Parties agree as follows:

 

1.Definitions and Schedules.

 

(a)          New Definitions. The following definitions are hereby inserted
alphabetically into Section 1.1, as follows:

 

“Amortization Date” means October 1, 2015.

 

“Modified Interest-Only Period” means the period beginning on January 1, 2015
and expiring on the Amortization Date.

 

“Modified Term Loan Interest Rate” means for any day a per annum rate of
interest equal to the greater of either (i) 10.00% plus the prime rate as
reported in The Wall Street Journal minus 3.25%, or (ii) 10.0%.

 

“Modified Term Loan Maturity Date” means April 1, 2017.

 

“Original Warrant” shall mean the Warrant issued by Borrower to Lender on the
Closing Date to purchase shares of Borrower’s Common Stock for an aggregate
price of $700,000.

 

 

 

 

“Second Amendment Commitment Fee” means $15,000, which fee is due to Lender on
or prior to the Effective Date, and shall be deemed fully earned on such date
regardless of the early termination of the Loan Agreement, as amended by this
Second Amendment.

 

“Second Amendment Non-Renewable Facility Charge” means $100,000, representing
one percent (1.0%) of the Maximum Term Loan Amount.

 

“Second Amendment Warrant” shall mean the Warrant issued by Borrower to Lender
on the Effective Date to purchase shares of Borrower’s Common Stock for an
aggregate price of $200,000.

 

(b)          Amended Definitions. The following definitions are hereby amended
and restated in their entirety as follows:

 

“Interest-Only Period” means the period beginning on the Closing Date and
expiring on December 1, 2013.

 

“NYSE MKT” means the NYSE MKT or any other national securities exchange.

 

“Warrant” shall mean both the Original Warrant and the Second Amendment Warrant.

 

(c)          Schedules. The schedules previously provided to Lender as of the
Closing Date are hereby updated and amended, if applicable, as of the Effective
Date by the schedules attached to this Second Amendment (“Amended Schedules”).

 

2.            Section 2.1(a) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(a)          Advances. (i) On March 22, 2013, the Borrower drew and the Lender
advanced a Term Loan in a principal amount equal to $8,000,000 pursuant to this
Agreement, and (ii) subject to the terms and conditions of this Agreement, on
the Effective Date, Lender will make, and Borrower agrees to draw, a Term Loan
Advance in the principal amount of $10,000,000, a portion of the proceeds of
which will refinance the principal amount outstanding under clause (i) above.

 

3.            Section 2.1(b) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(b)          Advance Conditions. As a condition to requesting the Term Loan
Advance described in Section 2.1(a)(ii) above, (i) all of the representations
and warranties set forth in Section 5 shall be true in all material respects,
and (ii) no Event of Default shall have occurred and be continuing.

 

- 2 -

 

 

4.            Section 2.1(d) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(d)          Interest. The principal balance of a Term Loan Advance shall bear
interest thereon from such Advance Date until the Effective Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed. The principal balance
of each Term Loan Advance shall bear interest thereon from the Effective Date at
the Modified Term Loan Interest Rate based on a year consisting of 360 days,
with interest computed daily based on the actual number of days elapsed. The
Term Loan Interest Rate and the Modified Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.

 

5.            Section 2.1(e) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(e)         Payment.

 

(i)          From the Closing Date until the Effective Date. Borrower will pay
interest at the Term Loan Interest Rate on each Term Loan Advance on the first
day of each month, beginning the month after the Advance Date and continuing
during the Interest-Only Period. Beginning on the first day of the month
following the expiration of the Interest-Only Period, Borrower shall repay the
aggregate Term Loan principal balance that is outstanding on such date in equal
monthly installments of principal and interest (mortgage style) amortized over a
30-month schedule.

 

(ii)         From the Effective Date through the Modified Term Loan Maturity
Date. On November 1, 2014 Borrower shall repay the aggregate Term Loan principal
balance that is outstanding on such date in a principal installment of
$253,357.27 plus interest at the Modified Term Loan Interest Rate, and on
December 1, 2014 Borrower shall repay the aggregate Term Loan principal balance
that is outstanding on such date in a principal installment of $257,385.11 plus
interest at the Modified Term Loan Interest Rate. Beginning on January 1, 2015
and continuing during the Modified Interest-Only Period, Borrower will pay
interest on each Term Loan Advance on the first day of each month at the
Modified Term Loan Interest Rate. Beginning on the Amortization Date, Borrower
shall repay the aggregate Term Loan principal balance that is outstanding on
such date in equal monthly installments of principal and interest (mortgage
style) amortized over a 24-month schedule at the Modified Term Loan Interest
Rate. The entire Term Loan principal balance, including a balloon payment, and
all accrued but unpaid interest shall be due and payable on the Modified Term
Loan Maturity Date.

 

(iii)        No Setoff; ACH Authorization to Debit Payments. Borrower shall make
all payments under this Agreement without setoff, recoupment or deduction and
regardless of any counterclaim or defense. Lender will initiate debit entries to
Borrower’s account as authorized on the ACH Authorization on each payment date
of all periodic obligations payable under this Agreement or the Term Note, as
applicable.

 

- 3 -

 

 

6.            Section 2.1(f)(i) of the Loan Agreement is hereby amended such
that the term “Warrant” shall refer to the Original Warrant for the purpose of
determining the Fixed Conversion Price for Lender’s Conversion Option set forth
in Section 2.1(f)(iii), but for the purpose of determining the Fixed Conversion
Price for Borrower’s Conversion Option set forth in Section 2.1(f)(i), the term
“Warrant” shall refer to either the Original Warrant or the Second Amendment
Warrant, at Borrower’s option. For purposes of clarity, the provisions set forth
in Section 2.1(f) shall not be expanded or refreshed in connection with this
Second Amendment; over the full term of the Term Loan, the aggregate amount of
Borrower’s Conversion Option is limited to $1,000,000, and the aggregate amount
of Lender’s Conversion Option is $1,000,000.

 

7.            Section 2.4 of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

2.4           Prepayment. At its option upon at least 7 business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding Advances by paying the entire principal balance, all accrued and
unpaid interest, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Effective Date,
2.50%; after twelve (12) months but prior to twenty four (24) months, 1.50%; and
thereafter, 0.50% (each, a “Prepayment Charge”). Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances. Borrower shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control. Notwithstanding
the foregoing, Lender agrees to waive any Prepayment Charge with regard to any
prepayment that results from the refinancing of any Secured Obligation by Lender
or an amendment to this Agreement.

 

8.            Section 2.5 of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

2.5          End of Term Charges.

 

(a)          On the earliest to occur of (i) the Term Loan Maturity Date, (ii)
the date that Borrower prepays the outstanding Secured Obligations, or (iii) the
date that the Secured Obligations become due and payable, Borrower shall pay
Lender a charge of $350,000.00. Notwithstanding the required payment date of
such charge, it shall be deemed earned by Lender as of the Closing Date. For
purposes of clarity, no interest shall be payable upon such amount until the
occurrence of a condition contained in sections 2.5(a)(i), (ii) or (iii).

 

- 4 -

 

 

(b)          On the earliest to occur of (i) the Modified Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations,
or (iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge of $250,000.00. Notwithstanding the required payment
date of such charge, it shall be deemed earned by Lender as of the Effective
Date. For purposes of clarity, no interest shall be payable upon such amount
until the occurrence of a condition contained in sections 2.5(b)(i), (ii) or
(iii).

 

9.            Section 11.2 of the Loan Agreement is hereby amended to designate
Borrower’s address for notices as: 20271 Goldenrod Lane, 2nd Floor, Germantown,
MD 20876.

 

10.          Effect of this Second Amendment. The provisions of this Second
Amendment shall be effective for all parties effective as of the Effective Date.
Except as necessary to carry out the intent of this Second Amendment and as
specifically modified pursuant hereto, no other changes or modifications to the
Loan Agreement are intended or implied and in all other respects such documents
shall continue to be and shall remain unchanged and in full force and effect in
accordance with their respective terms, and are hereby specifically ratified,
reaffirmed and confirmed by all parties hereto as of the effective date hereof.

 

11.          Except as provided for in the Amended Schedules, Borrower
represents and warrants that the representations and warranties contained in the
Loan Agreement are true and correct in all material respects as of the date of
this Second Amendment (except to the extent such representations and warranties
contained in the Loan Agreement speak as of an earlier date in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

12.          This Second Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.

 

13.          Conditions Precedent. As a condition to the effectiveness of this
Second Amendment, Lender shall have received, in form and substance satisfactory
to Lender, the following:

 

(a)          this Second Amendment fully executed by the Parties;

 

(b)          an amount equal to all Lender’s expenses incurred through the
Effective Date;

 

(c)          the Second Amendment Non-Renewable Facility Charge, which shall be
deemed earned as of the Effective Date;

 

(d)          the Second Amendment Commitment Fee;

 

(e)          the Second Amendment Warrant to purchase shares of Borrower’s stock
with a Warrant Coverage (as such term is defined therein) of $200,000; and

 

(f)           such other documents, and completion of such other matters, as
Lender may reasonably deem necessary or appropriate.

 

[Signature page follows]

 

- 5 -

 

 

IN WITNESS WHEREOF, the Parties have executed this Second Amendment on the date
first written above.

 

  NEURALSTEM, INC.         By:       Name: I. Richard Garr     Title: President
and CEO         HERCULES TECHNOLOGY III, L.P.         By: Hercules Technology
SBIC Management, LLC, its general partner         By: Hercules Technology Growth
Capital, Inc., its manager         By:       Name: Ben Bang     Title: Associate
General Counsel

  

 

 

